 

OFFER AND CONTRACT FOR PURCHASE OF REAL ESTATE

 

FIRST INTERNET BANCORP ("Purchaser"), hereby offers to purchase from ST. VINCENT
HOSPITAL AND HEALTH CARE CENTER, INC. ("Seller") that certain real estate
located in Hamilton County, Indiana, consisting of approximately twelve (12)
acres, which real estate is more particularly described and/or depicted on
Exhibit A, attached to and made a part of this Contract (the legal description
of which real estate will be subject to precise determination by survey as
provided in Section 7.1 below), together with all of Seller's right, title and
interest in and to any and all (a) buildings, improvements, and fixtures located
thereon, attached thereto or used in connection therewith; (b) rights,
interests, privileges and easements appurtenant or appertaining thereto; (c)
licenses, approvals and permits with respect thereto, if any; (d) Leases,
Contracts and Plans which are approved by Purchaser pursuant to Section 7.5, if
any; (e) rents, deposits and payments with respect to the development, use or
occupancy thereof, if any; and (f) warranties or guaranties relating thereto, if
any (collectively, the "Real Estate"), for Two Million Five Hundred Thousand and
No/100 Dollars ($2,500,000.00) (the "Purchase Price"), subject to and upon the
terms and conditions set forth in this Contract. Seller represents that Seller
does not own the existing building and other improvements located on the Real
Estate, and therefore the building and other improvements are not included in
the "Real Estate." Seller represents that it only has a reversionary interest in
such improvements as set forth in the Ground Lease.

 

1.          Earnest Money Deposit. Within five (5) business days after the date
(the "Acceptance Date") on which Purchaser and Seller enter into a legally
binding contract for the purchase and sale of the Real Estate, Purchaser shall
deposit Twenty-Five Thousand and No/100 Dollars ($25,000.00) (such deposit
together with any interest earned thereon is hereinafter referred to
collectively as the "Earnest Money") with Chicago Title Insurance Company (the
"Title Insurer"). PURCHASER SHALL FORFEIT THE EARNEST MONEY TO SELLER IF
PURCHASER FAILS OR REFUSES TO PERFORM ITS OBLIGATIONS HEREIN SPECIFIED AND ALL
CONDITIONS AND REQUIREMENTS OF THIS CONTRACT HAVE BEEN SATISFIED OR WAIVED. Such
forfeiture of Earnest Money shall constitute liquidated damages and shall be
Seller's sole remedy at law or in equity. The Earnest Money otherwise shall be
refunded or forfeited in accordance with the terms contained in this Contract,
and, if all of the terms and conditions of this Contract are satisfied or waived
and the transaction is closed, then the Earnest Money shall be applied to the
Purchase Price.

 

2.          Purchase Price. On closing this transaction, Purchaser shall pay
Seller the Purchase Price, less the Earnest Money and any other credits,
reductions and prorations for which this Contract provides.

 

3.          Closing. Subject to all other terms and conditions set forth in this
Contract, the transaction shall be closed not later than thirty (30) days after
the expiration of the Due Diligence Period (as such term is defined in Section 7
below), with the exact date of closing (the "Closing Date") to be mutually
agreed upon. The closing will take place at the office of the Title Insurer or
such other place as the parties may mutually agree upon in writing. Any closing
fee charged by the Title Insurer shall be split evenly between Purchaser and
Seller. Purchaser shall pay the cost of recording the Special Warranty Deed and
the cost of filing the Indiana Sales Disclosure form. Each party hereto shall
pay the fees of any attorneys or other consultants hired by such party in
connection with the purchase of the Real Estate.

 

 

 

 

4.          Closing Documents. At closing, Seller shall deliver to Purchaser or
its assignee or designee: (a) a duly executed Special Warranty Deed conveying
merchantable and marketable fee simple title to the real property components of
the Real Estate free of any and all liens, encumbrances, easements,
restrictions, covenants or other title defects, except the Permitted Exceptions
(as hereinafter defined); (b) a duly executed vendor's affidavit substantially
similar in form and substance to the Indianapolis Bar Association's form of
vendor's affidavit; (c) a duly executed non-foreign affidavit in form and
substance satisfactory to Purchaser and the Title Insurer; (d) a duly executed
Indiana Sales Disclosure Form in the form required by Indiana law; (e) a duly
executed assignment by Seller of the Leases, Contracts and Plans approved by
Purchaser, if any, pursuant to Section 7.5 below in form and substance
reasonably satisfactory to Purchaser (the "Assignment"); and (f) any and all
other documents contemplated by this Contract or appropriate to consummate the
sale of the Real Estate. At closing, Purchaser shall deliver: (a) the Purchase
Price in immediate funds by bank wire transfer; (b) a duly executed Sales
Information Disclosure form in form and substance required by applicable law;
(c) the Assignment; and (d) any and all other documents contemplated by this
Contract or appropriate to consummate the sale of the Real Estate. Purchaser and
Seller acknowledge that the transactions contemplated by this Contract may be
subject to the provisions of the Indiana Responsible Property Transfer Law (Ind.
Code 13-25-3-1, et seq.). Seller agrees that it shall either (i) comply with the
provisions of the Indiana Responsible Property Transfer Law and provide the
Purchaser with a "disclosure document" as and when required by the Indiana
Responsible Property Transfer Law, or (ii) provide the Purchaser with a
certification to Seller's knowledge on or before the Closing Date that the
transactions contemplated by this Contract are not subject to the provisions of
the Indiana Responsible Property Transfer Law in a form and content reasonably
acceptable to Purchaser. In the event Seller provides Purchaser with a
"disclosure document" and Purchaser thereafter declines to accept the transfer
of the Real Estate (as permitted by the Indiana Responsible Property Transfer
Law), Purchaser may cancel this Contract by written notice to Seller, in which
event the Earnest Money shall be immediately refunded to Purchaser by the Title
Insurer.

 

5.          Date of Possession. Possession of the Real Estate shall be delivered
on the Closing Date, free and clear of all rights and claims of any other party
to the possession, use or control of the Real Estate except the rights of
tenants pursuant to Leases approved by Purchaser pursuant to Section 7.5 below,
if any.

 

6.          Taxes and Assessment. Purchaser assumes and agrees to pay (a) all
assessments for improvements becoming a lien after the Closing Date; (b) those
installment payments relating to existing assessments for improvements becoming
due on or after the Closing Date; and (c) its pro rata portion of the real
estate taxes assessed for and becoming a lien during the calendar year in which
closing occurs (based upon the number of days remaining in such calendar year
after the Closing Date). Seller represents that the building and related
improvements on the Real Estate were sold to "Lhret" (as defined below) and are
subject to the Ground Lease; and that such building and other improvements
thereon are included in a separate tax parcel (the Ground Lease Parcel"). Seller
further represents that the ground lessee under the Ground Lease is responsible
for all property taxes and assessments for improvements related or attributable
to the Ground Lease Parcel. Seller shall pay (a) all assessments for
improvements not assumed by Purchaser; (b) both installments of real estate
taxes payable during the calendar year in which closing occurs; (c) its pro rata
portion of the real estate taxes assessed for and becoming a lien during the
calendar year in which closing occurs (based upon the number of days in such
calendar year prior to the Closing Date); and (d) all delinquent real estate
taxes and assessments (and penalties and interest thereon, if any) for the
portion of the Real Estate not included in the Ground Lease Parcel. Purchaser
agrees that it will deal separately with the real property taxes and assessments
for improvements relating to the Ground Lease Parcel in the "Lhret Contract" (as
defined below). The present tax rate and assessed values shall be used for the
purposes of the prorations under this Section if the applicable tax rate and
assessed values have not been set. Any taxes or assessments (and penalties and
interest thereon, if any) which are either (a) not assumed by Purchaser and
which are not due and payable at the time of closing; or (b) delinquent at time
of closing, shall be allowed to Purchaser as a credit against the Purchase Price
at closing. Any and all rental income from the Real Estate payable to Seller
shall be pro-rated as of the Closing Date (with rents and rental payments for
the day of closing allocated to Purchaser). If Seller and Purchaser fail to
cause any utility services rendered to the Real Estate to be placed in the name
of Purchaser as of 11:59 p.m. on the day before the Closing Date, the charges
for any such utility services shall be prorated as of the Closing Date, based
upon the most recent bills available and readjusted on the basis of the actual
bills rendered for the period during which the closing occurs, as and when such
bills are received.

 

2

 

 

7.          Conditions of Performance. For purposes of this Contract, the term
"Due Diligence Period" shall mean the period commencing on the later of (a) the
Repurchase Option Expiration Date (as defined herein), (b) the date upon which
Seller waives its right of first refusal to purchase the Ground Lease Parcel, or
(c) the date that Seller provides Purchaser with copies of all of the following
items relating to the Real Estate to the extent that such items are in Seller's
possession: any and all Leases, Contracts, Plans, title insurance policies
(including exception documents), surveys, easements, restrictions, drainage and
retention agreements, environmental and engineering reports, property condition
reports, rent rolls, management and service contracts, any other investigations
pertaining to the environmental or physical condition of the Real Estate or any
portion thereof, and any and all other documents and agreements relating to the
use and development of the Real Estate (collectively, the "Due Diligence
Materials"), and ending on the date which is thirty (30) days thereafter. Seller
shall use reasonable measures to gather all such Due Diligence Materials, but
Seller's unintentional failure to provide all such materials in its possession
will not be deemed a breach or default on the part of Seller hereunder.
Purchaser's obligations under this Contract are subject to the timely and
complete satisfaction of each of the following conditions included in
sub-Sections 7.1 through 7.7 below, unless waived in writing by Purchaser.

 

7.1           Survey. On or before the expiration of the Due Diligence Period,
Purchaser may obtain a survey of the Real Estate conforming to the Minimum
Standard Detail Requirements for an ALTA/ACSM Land Title Survey (the "Survey").
The Survey shall be satisfactory to Purchaser in all respects. The Survey shall
establish the precise legal description of the Real Estate and certify the gross
acreage of the Real Estate to within a tenth of an acre.

 

7.2           Title Insurance. On or before the expiration of the Due Diligence
Period, Purchaser shall have obtained a current title insurance commitment for
the Real Estate issued by the Title Insurer, in which commitment the Title
Insurer shall agree to (a) insure for the full amount of the Purchase Price
merchantable and marketable fee simple title to the Real Estate, free of all
exceptions (including, without limitation, the standard exceptions if the Survey
is provided to the Title Insurer), except only the Permitted Exceptions (as
defined below); and (b) issue such endorsements as Purchaser may reasonably
request (the "Title Commitment"). Purchaser shall provide any objections
(collectively, the "Title Objections") to matters disclosed in the Survey, Title
Commitment and/or exception documents on or before five (5) days prior to the
expiration of the Due Diligence Period. If Purchaser provides any Title
Objections, Seller shall notify Purchaser in writing on or before one (1)
business day prior to the expiration of the Due Diligence Period whether Seller
covenants and agrees to cure any such objection(s) prior to the Closing Date in
a manner satisfactory to Purchaser in its sole discretion. Any exceptions to
title reflected on the Title Commitment to which Purchaser fails to timely
object (except: (a) the lien of any mortgage, other security instrument, UCC
financing statement or tax or monetary lien arising in connection with any
indebtedness or obligation of Seller, which in all cases shall be released at or
before the closing, or, if not released, then Purchaser shall have the right to
pay such monetary amounts and offset such payments against the Purchase Price;
provided, however, that Seller shall have no obligation to obtain the release of
any mortgage, security instrument, UCC financing statement or tax or monetary
lien arising out of or in connection with any indebtedness of or judgment
against the lessee under the Ground Lease; and (b) the standard, pre-printed
exceptions, which in all cases shall be deleted from the final owner’s title
policy) shall be deemed "Permitted Exceptions". At closing, Purchaser shall
receive a credit against the Purchase Price for the amount of the premium for
the policy to be issued pursuant to the Title Commitment, excluding any
endorsements thereto.

 

3

 

 

7.3           Suitability of the Real Estate. Purchaser at its cost and expense
and prior to the expiration of the Due Diligence Period, shall have determined,
in its sole and absolute discretion, that the Real Estate is suitable to
Purchaser for its intended use and development in all respects.

 

7.4           Litigation and Representations. As of the Closing Date, no action
or proceeding before a court or other governmental agency or officer shall be
pending (and to the best of either Seller's or Purchaser's knowledge, no such
action or proceeding shall be threatened) that materially impairs the value of
the Real Estate or prevents Purchaser from undertaking and completing
Purchaser's intended use and development of the Real Estate. As of the Closing
Date, the representations and warranties set forth in Section 9 shall be true
and accurate in all material respects.

 

7.5           Leases and Contracts. Together with the other Due Diligence
Materials, Seller shall provide to Purchaser, at Seller's cost and expense, true
and accurate copies of all lease agreements affecting all or any portions of the
Real Estate to which Seller is a party (the "Leases"), all other agreements and
contracts to which Seller is a party affecting all or any portions of the Real
Estate or relating to the use, ownership, maintenance, management or operation
thereof (the "Contracts"), and all plats, plans, reports, covenants, conditions,
commitments and other agreements, instruments and documents (other than Leases
and Contracts) relating or applicable to the development, use or ownership of
the Real Estate in Seller's possession (the "Plans"); and Purchaser shall have
approved the Leases, Contracts and Plans prior to the expiration of the Due
Diligence Period. Any Contracts or Leases not approved by Purchaser shall be
terminated or otherwise handled to Purchaser's satisfaction by Seller on or
before the Closing Date, and all of Seller's rights in all Leases approved by
Purchaser, all Contracts approved by Purchaser and all Plans approved by
Purchaser shall be assigned to Purchaser at the closing to the extent
assignable. Any and all deposits paid to Seller or being held by Seller pursuant
to the approved Leases or approved Contracts shall be credited against the
Purchase Price.

 

7.6           Approvals. On or before the expiration of the Due Diligence
Period, Purchaser, at its cost and expense, shall have determined in its sole
discretion that it has obtained or will be able to obtain all government,
regulatory, and corporate approvals deemed by Purchaser to be necessary or
desirable and any approvals or consents required under any declaration,
covenants and/or restrictions applicable to the Real Estate.

 

7.7           Simultaneous Closing. Simultaneously with the execution of this
Contract, Purchaser is entering into a Contract for Purchase of Property with
Lhret Ascension SV, LLC ("Lhret"), pursuant to which Purchaser desires to
acquire and Lhret desires to sell the buildings and improvements located on the
Real Estate and any and all of Lhret's right, title and interest in and to the
Real Estate (the "Lhret Contract"). Purchaser shall be satisfied, in its sole
discretion, that all conditions precedent with respect to the Lhret Contract
have been satisfied and that the (a) transactions contemplated by the Lhret
Contract shall close simultaneously with the transactions contemplated by this
Contract, and (b) Lhret and Seller shall have terminated the Ground Lease.

 

4

 

 

Seller's obligations under this Contract are subject to the timely and complete
satisfaction of the following conditions in Subsections 7.8 and 7.9 below,
unless waived in writing by Seller:

 

7.8           Sunbeam's Right of First Refusal. Sunbeam Development Corporation
("Sunbeam") has a right of first refusal to purchase the undeveloped portion of
the Real Estate pursuant to that certain Repurchase Option for Real Estate dated
October 21, 1998 (the "Repurchase Option"). Seller's obligation to convey the
Real Estate hereunder shall be conditioned upon Sunbeam's failure to exercise
its right of first refusal to purchase the Real Estate. Within five (5) days
after the Acceptance Date (if notice to Sunbeam has not already been delivered
by Seller), Seller shall notify Sunbeam of this Contract (or its intent to enter
into this Contract) in accordance with the Repurchase Option. Pursuant to the
Repurchase Option, Sunbeam has up to thirty (30) days after receiving the
aforementioned notice to exercise its Repurchase Option. The date upon which
Sunbeam waives or notifies Seller that it elects not to exercise its rights
under the Repurchase Option is hereinafter referred to as the "Repurchase Option
Expiration Date".

 

7.9           Termination of Ground Lease. Seller hereby agrees that it will
enter into a mutual release and termination agreement with Lhret to terminate
the Ground Lease. Seller’s obligations under this Contract shall be conditioned
upon Lhret entering into such Mutual Release and Agreement to terminate the
Ground lease.

 

8.          Nonperformance. If one or more of the conditions set forth in
Section 7 is not timely and completely satisfied, Purchaser, or Seller, as the
case may be, may cancel this Contract and all of its obligations hereunder by
written notice to Seller or Purchaser, as applicable, in which event, the
Earnest Money shall be immediately refunded to Purchaser. If Purchaser does not
notify Seller in writing prior to the expiration of the Due Diligence Period
that the conditions set forth in Sections 7.1, 7.2, 7.3, 7.5 and 7.6 have been
satisfied and/or waived, then this Contract and all of its obligations hereunder
(other than those that by their terms survive the termination of this Contract)
shall automatically terminate upon the expiration of the Due Diligence Period,
in which event, the Earnest Money shall be immediately refunded to Purchaser.

 

5

 

 

9.          Covenants, Representations and Warranties. Seller hereby covenants,
represents and warrants to Purchaser (and shall be deemed to covenant, represent
and warrant to Purchaser on the Closing Date) that: (a) there is no condemnation
or similar proceeding which is pending or, to Seller's knowledge, threatened
against the Real Estate or any part thereof; (b) Seller has not received any
notification from any governmental agency, authority or instrumentality of any
pending or threatened assessments on or against the Real Estate for the cost of
improvements to be made with respect to the Real Estate or any part thereof; (c)
after the Acceptance Date, Seller will not create, permit or suffer any lien or
other encumbrance to attach to or affect the Real Estate and improvements
thereon, except for (i) the lien of nondelinquent real estate taxes and liens
and encumbrances which will be fully discharged on or before the Closing Date,
and (ii) such lien(s) and encumbrances, if any, arising out of any Lhret loan
financing with respect to the Real Estate; (d) to Seller's knowledge, there are
no claims, actions, suits, proceedings or investigations pending or threatened
with respect to or in any manner affecting the Real Estate or Seller's ownership
thereof; (e) no work has been or will be performed, and no materials have been
or will be furnished to, the Real Estate or any portion thereof at the behest of
Seller which will result in any mechanics', materialmen's or other liens against
the Real Estate or any portion thereof; (f) Seller is the fee simple owner of
the Real Estate and has not sold, assigned, transferred, leased, subleased,
encumbered or conveyed any right, title or interest whatsoever in or to the Real
Estate, except for the Ground Lease and leases and encumbrances which, if not
approved by Purchaser pursuant to Section 7.5 of this Contract, will have
terminated or will be fully discharged on or before the Closing Date; (g) except
for the (i) Ground Lease, (ii) Leases, and (iii) Contracts, prior to the
closing, Seller shall not sell, assign, transfer, lease, sublease, encumber or
convey any right, title or interest whatsoever in or to the Real Estate or any
portion thereof without Purchaser's prior written consent, nor shall Seller
amend, modify, extend, terminate or alter any currently existing agreement or
document (including, without limitation, the Ground Lease, Leases and/or
Contracts) relating to the Real Estate without Purchaser's prior written
consent; (h) to the best of Seller's knowledge, neither the Real Estate nor any
portion thereof has been used for the treatment, storage or disposal of any
hazardous, special or other wastes, substances, materials, constituents,
pollutants or contaminants as defined under applicable federal, state or local
laws or regulations promulgated thereunder; (i) o Seller's knowledge, the Real
Estate complies with all local, state and federal laws and regulations; (j)
prior to the closing, Seller agrees not to market, sell, advertise or seek
proposals to develop or sell the Real Estate or any portion thereof or enter
into any agreements for the marketing, sale or development of the Real Estate or
any portion thereof to any entity or person other than Purchaser; (k) prior to
closing, Seller shall cause all Title Objections that Seller commits to cure, if
any, to be cured in accordance with Section 7.2 above, and (ml) that certain
Ground Lease dated as of May 30, 2003 between Lhret and Seller, pursuant to
which Lhret leases the Real Estate and owns certain improvements, buildings and
fixtures located thereon (the "Ground Lease"), is in full force and effect, and
to the best of Seller's knowledge, neither Lhret nor Seller is in default under
the Ground Lease and to the best of Seller's knowledge no condition exists that,
with the giving of notice or passage of time, would constitute a breach or
default under the Ground Lease.

 

Purchaser acknowledges that the building and other improvements located on the
Real Estate are owned by Lhret. Seller makes no representations nor warranties
with respect to the building and other improvements on the Real Estate and
Purchaser shall rely exclusively upon its own investigations and inspections
thereof. Purchaser also acknowledges that the Real Estate is subject to certain
use restrictions and Seller makes no representation or warranty concerning the
suitability of the Real Estate for Purchaser's intended use.

 

10.         Damage and Condemnation. Seller shall: (a) maintain the Real Estate
and deliver the Real Estate to Purchaser on the Closing Date in the same
condition as on the Acceptance Date, ordinary wear and tear and the effects of
Purchaser's investigations and inspections excepted; and (b) comply in all
material respects with all federal, state and local laws, statutes, ordinances,
rules and regulations applicable to the Real Estate and the use thereof. If the
Real Estate shall be damaged, destroyed or condemned, in whole or in part, or if
any notice of condemnation shall be given at any time after the Acceptance Date,
Purchaser, at its sole option, may (a) cancel this Contract, or (b) proceed with
closing. If Purchaser elects to proceed with closing, then Purchaser may (a)
apply the proceeds of any condemnation award or insurance policy to reduce the
Purchase Price, or (b) accept an assignment of such proceeds. If Purchaser
elects to cancel this Contract as provided in this Contract, the Earnest Money
shall be immediately refunded to Purchaser.

 

6

 

 

11.         Inspection. Purchaser, its employees, agents and independent
contractors shall have the right to enter upon the Real Estate to perform the
Survey and conduct all tests, inspections and examinations which Purchaser deems
necessary or desirable including, without limitation, tests, inspections and
examinations related to access to utilities, environmental condition, soil and
geotechnical condition, the physical condition of the Real Estate (including the
HVAC, plumbing, electrical, structural elements, glass, windows, and roof),
subsurface conditions, drainage, parking, easements and cross-easements and
architectural feasibility. Such right does not include the right to inspect the
building and other improvements located on the Real Estate. Seller agrees to
cooperate with Purchaser and to provide Purchaser with copies of all documents
relating to the Real Estate in Seller's possession as and when required by this
Contract and to furnish such other information in Seller's possession regarding
the Real Estate as Purchaser may, from time to time, reasonably request.
Purchaser shall not permit any mechanic's liens to be placed on or against the
Real Estate or any portion thereof in connection with any activities of
Purchaser with respect to the Real Estate. Purchaser shall repair any damage to
the Real Estate arising out of the activities of Purchaser, its employees,
agents and independent contractors, and shall restore the Real Estate to the
condition existing immediately prior to such entry by Purchaser, or its
employees, agents and independent contractors, to the extent practicable.
Purchaser shall defend, indemnify and hold Seller harmless from and against all
claims, losses, liabilities, costs, expenses or fees, including, without
limitation, reasonable attorneys' fees and costs, arising out of or in
connection with Purchaser's (or its agents') entry on to the Real Estate and the
testing, inspection, investigation and other activities conducted thereon.
Purchaser's obligations under this Section 11 shall survive the Closing or the
earlier termination of this Contract.

 

12.         Notices. All notices shall be deemed delivered to Seller when
deposited in the U.S. mail, addressed to Seller at St. Vincent Hospital and
Health Care Center, Inc., Attention: Director of Real Estate, 10330 N. Meridian
Street, Suite 400, Indianapolis, IN 46290; with a copy to Donald R. Russell,
Hall, Render, Killian, Heath & Lyman, P.C., One American Square, Suite 2000,
Indianapolis, IN 46282; and to Purchaser when so deposited and addressed to
Purchaser at c/o First Internet Bank of Indiana, 9200 Keystone Crossing, Suite
800, Indianapolis, Indiana 46240-4603, Attention: ______________; with a copy to
Steve Hardin, Faegre Baker Daniels LLP, 600 East 96th Street, Suite 600,
Indianapolis, Indiana 46240.

 

13.         Default. Seller agrees that money damages are not an adequate remedy
for breach of this Contract by Seller, and, in addition to any other remedies
available to Purchaser in the event of a breach by Seller, Purchaser shall be
entitled to the remedy of specific performance to enforce the terms hereof. If
Purchaser defaults in its obligations under this Contract and fails to cure such
default within fifteen (15) days after written notice of such default, this
Contract may be terminated by Seller and the Earnest Money shall be paid to
Seller as liquidated damages and as its sole and exclusive remedy. Purchaser and
Seller agree that the amount of the actual damages which Seller would suffer as
a result of Purchaser's default would be extremely difficult to ascertain and
have agreed, after specific negotiations relating thereto, that the Earnest
Money is a reasonable estimate of Seller's damages and is not intended to
constitute a penalty. Notwithstanding the foregoing, the limitation on damages
set forth in this Section 13 and/or in Section 1 above shall not apply to
Purchaser's obligations to repair and restore the Real Estate and to indemnify
Seller set forth in Section 11 above.

 

14.         Survival and Indemnity. All representations, warranties and
agreements contained in this Contract shall survive the closing for a period of
one (1) year, and, subject to the provisions of Section 13, Seller and Purchaser
shall indemnify and hold the other harmless from and against all costs and
damages (including attorneys' fees and court costs) incurred as a result of any
breach of any such representation, warranty or agreement.

 

7

 

 

15.         General. The terms and provisions of this Contract shall be governed
and construed in accordance with the laws of the State of Indiana. The captions
and section numbers shall not be considered in any way to affect the
interpretation of this Contract. This Contract shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
heirs, and personal representatives. This Contract is the final expression of
the complete and exclusive agreement between Seller and Purchaser. This Contract
shall not be construed with resort to any presumption against the preparer or
maker hereof. The term "Contract" as used herein means the contract arising
between the parties on the terms of this Offer after acceptance by Seller.

 

16.         Authority. Each undersigned person signing on behalf of any party
that is a corporation, partnership or other entity certifies that (a) he or she
is fully empowered and duly authorized by any and all necessary action or
consent required under any applicable articles of incorporation, bylaws,
partnership agreement or other agreement to execute and deliver this Contract
for and on behalf of said party; (b) that said party has full capacity, power
and authority to enter into and carry out its obligations under this Contract;
and (c) that this Contract has been duly authorized, executed and delivered and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

 

17.         Confidentiality. Seller agrees that it shall not disclose to any
person or entity: (a) any term, condition or other fact contained in this Offer
and Contract to Purchase Real Estate; or (b) any materials or information
provided to Seller by Purchaser regarding the acquisition, development or
condition of the Real Estate; provided, that Seller may disclose information
concerning this transaction to its attorneys and consultants and to Sunbeam in
connection with the matters described in Section 7.8. Seller agrees not to make
any materials or information provided to Seller by Purchaser regarding the
acquisition, development or condition of the Real Estate available to any person
or entity unless such person or entity is an employee of the undersigned or
legal counsel or consultant to the undersigned and all such persons or entities
agree to be bound by the terms and provisions of this confidentiality agreement.

 

18.         Brokers. Purchaser and Seller hereby represent and warrant to each
other that they have not dealt with any broker in connection with this
transaction, except Cassidy Turley and Ambrose Brokerage, LLC (the "Brokers").
Seller hereby represents and covenants that they have agreed to pay all fees and
commissions payable to the Brokers as a result of this transaction. Purchaser
and Seller hereby further represent and warrant to each other that no fee,
commission or similar compensation shall be payable by Seller or Purchaser to
any broker or any other person, except to the Brokers by Seller, as a result of
any agreement or action by Seller or Purchaser, respectively.

 

19.         Assignment. On or before the Closing Date, Purchaser shall have the
right to assign or transfer all or any portion of its rights under this Contract
without Seller's consent or approval. Notwithstanding any such assignment,
Purchaser shall remain liable hereunder.

 

20.         Counterparts. This Contract may be executed in counterparts
(including execution of counterpart signature pages), each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

 

21.         Attorneys’ Fees. In addition to any other remedy provided for
herein, the non-prevailing party shall pay all costs and expenses, including
reasonable attorneys’ fees and court costs, incurred by the prevailing party in
successfully enforcing or defending any provision of this Contract against such
non-prevailing party.

 

22.         Facsimile Signatures. Signatures to this Contract transmitted by
telecopy shall be valid and effective to bind the party so signing. Each party
agrees to promptly deliver an execution original of this Contract with its
actual signature to the other party, but a failure to do so shall not affect the
enforceability of this Contract.

 

8

 

 

23.         Duration of Offer. This Offer shall expire if written acceptance
endorsed herein is not delivered to Purchaser at the address specified in
Section 12 on or before 5:00 pm EST on February 6, 2013.

 

This Offer is hereby executed this 30th day of January, 2013, as to Purchaser.

 

  PURCHASER:       FIRST INTERNET BANCORP       By: /s/ David B. Becker  
Printed:  David B. Becker   Title:  CEO

 

ACCEPTANCE OF OFFER

 

Seller hereby accepts the foregoing Offer on this 5th day of February, 2013.

 

  SELLER:       ST. VINCENT HOSPITAL AND HEALTH CARE CENTER, INC.       By: /s/
Kyle DeFur   Printed:  Kyle DeFur   Title:  President

 

9

 

 

EXHIBIT A

 

(Legal Description)

 

[tex10-11a.jpg]

 

A-1

 

 

[tex10-11b.jpg]

 

A-2

 

